,’


,--
                     THE       A

                                      AUSTIN.     TEX+S


                                    December    15, 1949


       Hon. Allan Shivers                       Opinion No. V-969.
       Governor of Texas
       Austin, Texas                            Re: The authority of the Gov-
                                                    ernor to approve payment
       Attention:   Hon. William    L. McGill       of the travel expenses of
                                                    officers who returned a
                                                    fugitive from another State
                                                    under an application which
                                                    designated a different per -
                                                    son as the Governor’s  agent.

       Dear Governor     Shivers:

                     Your request    for an opinion reads   in part:

                      ‘“Axropinion of your office is desired as to whethr~
              er the Governor can approve payment of expenses        of
              officers in returning fugitives from the State of Indiana,
              under the following set of facts:

                      “On October 7, 1949, Governor Shivers issued
              an application to the Governor of Indiana for return of
              George Satterfield.  charged with theft in Harris Coun-
              ty, Texas; Edd White was named as Agent to return the
              fugitive to Texas.

                     “On November  14, 1949, Sheriff C. V. Buster
              Kern forwarded  to Mr. Ben Ramsey,    Secretary  of State,
              expense account for Robert R, Fields,   Deputy Sheriff,
              Houston, Texas, for returning George Satterfield   to
              Harris County.  This expense account also included ex-
              panses incurred by a second unnamed officer.

                     “Can the State pay expenses of an officer, acting
              in the place of an Agent named by the Governor    to re-
              turn a fugitive to the State, when such Agent was unable
              to make the trip?

                    “Can the expenses of the second officer be ap-
              proved when only one Agent was named by the Gover-
 .-
              nor?”
Hon. Allan   Shivers,   Page   2 (V-969)



            The answer to your question     is found in Article    1005
and Section 1 of Article 1006 of Vernon’s    Code of Criminal      Proce-
dure, which are as follows:

             Article  1005.   “When the Governor deems it
      proper to demand a person who has committed           an of-
      fense in this State and has fled to another State or ter-
      ritory, he may commission       any suitable person to take
      such requisition.     The accused,  if brought back to the
      State, shall be delivered up to the sheriff of the county
                .
      inwhich it is alleged he has committed       the offense.”

         .‘:, Article ,1006.  “Section 1. The officer or person
      so’commissioned      shall receive as compensation   the
      actual and:necessary     traveling expenses upon requisi-
      tion of the Governor to be allowed bv such Governor
      and to be paid out of. the State Treasury   upon a certif-
      icate of the Governor reciting the services     rendered
      and the allowance therefor.”      (Emphasis  added.)

             Section.1 of Article  1006, supra, is the sta,tute, and the
only one, which authorizes    the person commissioned    by the Gover-
nor to be paid his actual and necessary    traveling expenses.    The
statute is plain and unambiguous    and leaves no room for construc-
tion so as to include a person not commissioned.      Any other,person
executing the commission     does so without legal authority, and with-
out legal authority he may not be paid his expenses from public funds.

             If the person to whom the commission       is issued by the
Governor is unable or unwilling to execute it, he should return it to
the Governor’s;   office to the end that the Governor   may commission
some other suitable person.      Clearly if the person to whom the com-
mission was originally     issued is unable or unwilling to execute it,
he has no authority to delegate to another the authority conferred
upon him..

             It therefore follows that your questions must be answered
in the negative;   In brief, only the person to~whom the Governor is-
sues his commission      may legally executes it and be reimbursed for
his actual traveling expenses in connection therewith.




            When the Governor issues a requisition       demand-
      ing a parson who has~committed     an offense in   this State
      and has fled to another State or ,territory; the   actual
      and necessary   traveling expenses incurred in     taking
     Hon. Allen   Shivers,   Page 3 (V-969)




           the requisition to the asylum State may only be paid to
           the person commissioned     by thL Governor. Any other
           person performing    the servicd may not be paid his
           traveling expenses from th(c State Treasury.   Articles
           1005 and 1006, V.C.C.P.

                                                         Very   truly your6

                                              A?tiRNEY    GENERAL      OF T&X4.9




                                              BY
                                                         icEi+
                                                           .   .
                                                           Assistant

     LPL/mwb

                                              APPROVED

                                                   ?U
                                       CF
:-                                          FIRST ASSISTANT
                                            ATTORNEY    GENERAL